Citation Nr: 0901322	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-18 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.

3.   Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The issues of entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 and death pension 
benefits are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2005; the immediate cause of 
death was presumed natural causes.  Terminal hospital records 
indicated that the veteran died of cardiac arrest due to 
ventricular fibrillation secondary to myocardial infarction.  
No contributed conditions were noted.

2.  At the time of the veteran's death, he was service 
connected for post traumatic stress disorder (PTSD) and 
herniated disc, L5-S1.  His combined rating was 100 percent 
from February 1996.

3.  Cardiovascular disease was not manifested in service or 
within one year after discharge from service, and has not 
been shown to be related to service.

4.  There is no competent medical evidence that the veteran's 
service-connected disabilities, including PTSD substantially 
or materially contributed to the cause of the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Analysis

The veteran died on June [redacted], 2005.  The death certificate 
reflects that the immediate cause of death was presumed 
natural causes.  No other significant conditions were listed 
as contributing to the death.  Terminal hospital records 
reveal that the veteran died of a myocardial infarction.

At the time of his death, the veteran was service-connected 
for the following disorders: post traumatic stress disorder 
(PTSD), and a herniated disc, L5-S1.  A combined rating of 
100 percent was assigned effective from February 2, 1996.  
The veteran's non-service connected disabilities at the time 
of death included; a skin condition of the hands and feet, 
and tinea pedis as secondary to Agent Orange exposure.  The 
veteran never established service connection for 
cardiovascular disease.

The appellant contends that the veteran's service-connected 
PTSD caused his alcohol and substance abuse problems.  She 
further alleged that the combination of the stress caused by 
PTSD as well as the veteran's substance abuse problems caused 
by PTSD ultimately resulted in the veteran's fatal myocardial 
infarction.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including hypertension, 
cardiovascular disease, and diabetes mellitus, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Review of the service medical records shows that upon 
entrance examination dated June 1966, the examiner noted a 
normal respiratory system, heart and blood vessels.  The 
veteran's blood pressure was normal.  A January 1968 flight 
examination as well as a June 1968 separation examination, 
similarly both noted a normal respiratory system, heart and 
blood vessels.  Again, on both examinations, blood pressure 
was normal.  

Post service medical records noted that the veteran was seen 
at the Philadelphia VA medical center for chest pain in 
November 1982.  A February 1983 VA treatment record also 
noted complaints of chest pain as well as anxiety and 
nervousness, but an EKG noted a normal sinus rhythm with no 
acute changes.  A July 1985 private treatment record noted a 
normal heart.
  
VA treatment records dated September 1995 to September 1997 
indicated that the veteran had hyperlipidemia, 
hypercholesterolemia, and high cholesterol.  Additionally, a 
June 1998 ECG noted an abnormal study with a right bundle 
branch block, a left anterior fascicular block and a 
bifascicular block.

VA treatment records dated from 1998 to June 2005 reflected 
treatment primarily for PTSD and substance abuse, but did 
note a history of hypercholesterolemia, hyperlipidemia, and 
high cholesterol.  A September 2002 VA treatment record 
indicated a normal heart with no murmur or gallop.  A May 
2003 record indicated that the veteran denied chest pain or 
shortness of breath, and heart had a normal sinus rhythm with 
no murmurs or gallops.  A July 2003 record indicated that the 
heart had a regular rate and rhythm but also noted that the 
veteran's cholesterol levels were increasing rather than 
decreasing.  

As noted above, terminal records from Wilkes-Barre General 
Hospital revealed that the veteran ultimately died in the 
emergency room of a myocardial infarction in June 2005.

In October 2005, a VA examiner reviewed the veteran's medical 
records, including his service medical records, and provided 
an opinion regarding whether the veteran's service-connected 
PTSD caused or contributed to the myocardial infarction that 
caused his death.  The examiner noted that the veteran was 
pronounced dead in June 2005 as a result of cardiac arrest 
due to ventricular fibrillation secondary to a myocardial 
infarction.  The examiner noted that the veteran first 
developed elevated blood pressure in 1983 and in 1985 was 
diagnosed with high cholesterol.  In 1993 the veteran 
developed a cocaine addiction and sought psychiatric help due 
to his emotional problems in 1994.  The examiner noted that 
the 1998 abnormal EKG showed a normal sinus rhythm but also 
revealed a right bundle branch block with left vesicular 
branch and questionable inferior infarct changes.  However, 
the examiner noted that there were no records to suggest that 
any cardiovascular stress testing was ordered to determine if 
the veteran had any heart disease evolving at that time.  The 
examiner also indicated that despite possibly being exposed 
to Agent Orange, the veteran was never diagnosed with 
diabetes mellitus, a known risk factor in the development of 
cardiovascular disease that could have contributed to the 
veteran's death due to a heart attack.  

After review of the record the examiner opined that it was 
less likely than not that the veteran's heart attack was 
caused by his PTSD.  He stated that there was no scientific 
evidence that PTSD might contribute to a heart attack unless 
the veteran had developed diabetes mellitus.  The examiner 
further opined that at the time of his death, the veteran 
likely developed some sort of coronary arthrosclerosis 
related to aging, gender and possibly family history, that 
might have been aggravated by the veteran's long standing 
history of smoking, drug and alcohol abuse.  The examiner 
stated that the record lacked any evidence of a 
cardiovascular status assessment or any follow up with a 
cardiologist.  Additionally there was no evidence of any 
antihypertensive medications prescribed as secondary to the 
veteran's PTSD.

An addendum noted that while PTSD was not a risk factor for a 
myocardial infarction, cocaine addiction was a risk for such 
a myocardial infarction.

The appellant submitted two articles regarding PTSD and 
substance abuse.  The first untitled article indicated that 
there was a link between PTSD and substance abuse.  The 
second article, "Cardiovascular Complications of Cocaine 
Abuse" stated that a large number of individuals may present 
with sequelae related to the cardiovascular or other systems 
of the body.  The article also noted that most patients do 
not have a significant underlying coronary disease.  However, 
in discussing myocardial infarctions specifically, the 
article stated that most patients have a cocaine induced 
myocardial infarction within three hours of using cocaine, 
with a range of one minute to four days.

Finally, the appellant was afforded a hearing before the 
undersigned Veterans Law Judge in October 2008.  The 
appellant testified that the veteran had been service 
connected for PTSD, effective since 1996, and that she 
believed his substance abuse problem was related to his PTSD.  
Further she asserted that the veteran's cocaine dependence 
caused his fatal heart attack.  The appellant stated that the 
veteran had been treated for his cocaine abuse prior to his 
treatment for PTSD, but that doctors eventually opined that 
the drug addiction was a form of self-medication.

The appellant does not contend and the evidence does not show 
that the veteran's cardiovascular disease was incurred in 
service or that it was diagnosed within one year of the 
veteran's service discharge.  Thus, service connection for 
the cause of the veteran's death cannot be substantiated 
based on a finding that the veteran's cardiovascular disease 
which ultimately resulted in his demise is related to 
service.

As noted above, the veteran was found to have had PTSD which 
was related to his military service.  The appellant argues, 
in essence, that the service related PTSD caused or 
contributed to cause the veteran's death.  Additionally, the 
appellant argues that the veteran's PTSD caused him to abuse 
cocaine, which she in turn asserts caused his death.  

The Board observes that this case turns on whether there is 
competent probative evidence showing that the service-
connected PTSD caused or contributed to cause the veteran's 
death.  Review of the record reveals no objective medical 
evidence of to support the appellant's assertions.  The 
veteran's first indications of cardiovascular problems were 
complaints of chest pain in 1982 and 1983.  The veteran was 
treated for hyperlipidemia, hypercholesterolemia, and high 
cholesterol beginning in 1995.  Additionally, the veteran 
began abusing drugs, particularly cocaine in 1993 prior to 
his diagnosis of PTSD in 1996.  With the exception of a 1998 
abnormal EKG for which no follow-up studies were performed 
and no diagnosis was provided, the veteran consistently had a 
normal heart with a normal rate and rhythm.  Moreover, the 
October 2005 VA examiner reviewing the veteran's claims file 
indicated that PTSD was not a risk factor for a myocardial 
infarction, particularly in light of the fact that the 
veteran never developed diabetes mellitus or hypertension.  
Rather the examiner stated that the veteran's heart attack 
was more likely due to age, gender and a possible family 
history, which might have been aggravated by the veteran's 
long standing history of smoking, drug and alcohol abuse.

Furthermore, while the appellant asserted that the veteran's 
PTSD caused his substance abuse problems, there is no 
objective medical evidence relating the veteran's substance 
abuse to his PTSD.  Additionally, even if there was objective 
medical evidence that the veteran's cocaine use was related 
to his PTSD, there is no objective evidence that his cocaine 
abuse caused or contributed to the myocardial infarction 
ultimately causing the veteran's death.  While the article 
"Cardiovascular Complications of Cocaine Abuse" submitted 
by the appellant discusses the relationship between cocaine 
use and abuse, and myocardial infarctions, the article was 
not sufficiently conclusive to satisfy the nexus element of 
the claim.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Thus, there was no objective medical evidence of a nexus 
between the veteran's PTSD, cocaine abuse, and his death.

Therefore, the preponderance of the evidence is against 
entitlement to service connection for cause of death.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

 
ORDER

Service connection for cause of death is denied.




REMAND

In July 2005, the appellant submitted a claim form that 
included claims for entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (DIC) and death pension 
benefits.  The November 2005 rating did not specifically 
discuss these claims.  However, by letter dated November 
2005, the RO denied the appellant's claims for DIC and death 
pension.  In a June 2006 statement, the appellant indicated 
she wished to appeal the November 2005 denial of DIC benefits 
and death pension.  The appellant has not been issued a 
statement of the case with respect to these claims.  Since 
there has been an initial RO adjudication of the claims and a 
notice of disagreement, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 200); 38 C.F.R. § 20.200(2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AMC/RO must provide the appellant a 
statement of the case as to the claims for 
entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318  The 
appellant should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed 
with respect to the claim, subject to 
current appellate procedures, the claim 
should be returned to the Board for 
further appellate consideration, if 
appropriate.  (It is noted that if a 
substantive appeal is filed and the matter 
is to return to the Board, consideration 
should be given as to whether all 
appropriate notice and development has 
been accomplished in view of the time 
since the rating.)  If a substantive 
appeal is not timely filed, the appeal 
should be closed by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


